Citation Nr: 0336894	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-42 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran served on active duty from January 1951 to 
December 1952.

This appeal was originally before the Board of Veterans' 
Appeals (Board) in October 2000, when the Board found that 
the veteran had submitted new and material evidence to reopen 
a claim for service connection for a back disability, and 
remanded the claim to the Regional Office (RO) in Cleveland, 
Ohio, for additional development.  The RO completed the 
mandated development, see Stegall v. West, 11 Vet. App. 268 
(1998), and returned the veteran's appeal to the Board.  

The Board issued a decision in October 2002 that denied 
entitlement to service connection for a back disability, to 
include degenerative disc disease of the lumbar spine.

A timely appeal from that decision was filed with the U.S. 
Court of Appeals for Veterans Claims (the Court).  By an 
August 20, 2003, Order, the Court vacated the October 2002 
Board decision, and remanded the case to the Board for 
further action consistent with the Order.  The Order directed 
that the veteran's claims be considered in light of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Order noted that the veteran's claims must again 
be considered in light of the provisions of the VCAA and more 
particularly the Board must address deficiencies in its 
discussion of the fulfillment of the duty to notify, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board notes that, during the pendency of the veteran's 
claim, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000), now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002).  

The Board further observes that, while the case law relating 
to the applicability of VCAA to claims such as this one, that 
were filed prior to its enactment, has been somewhat 
inconsistent (see Holliday v. Principi, 14 Vet. App. 280 
(2001); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)), the VA Office 
of General Counsel, after reviewing all of the relevant law 
and regulations, recently held that the regulatory 
provisions of 38 C.F.R. § 3.159 implementing the duty to 
notify and duty to assist provisions of the VCAA were 
expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

VA has not fulfilled its duty to notify with regard to the 
veteran's claim for service connection for a back disability, 
to include degenerative disc disease of the lumbar spine.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  In light of the 
Court Order noted above, the Board believes that the most 
appropriate action is to remand the veteran's claim to the RO 
so that the veteran can be provided with the appropriate 
assistance and notice under the VCAA, to include what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  
Quartuccio, supra.  

Because further action is required in order to comply with 
the VA's duties to notify and assist in the development of 
the veteran's claim, this appeal must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a back disability, to 
include degenerative disc disease of the 
lumbar spine, and of the impact of the 
notification requirements on his claim.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a back disability, to 
include degenerative disc disease of the 
lumbar spine.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




